DETAILED ACTION
This office action is in reply to applicant communication filed on August 26, 2021.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 and 12-20 have been amended.
Claim 11 has been cancelled.
Claims 1-10 and 12-20 are pending. 

Response to Argument
Applicant’s arguments filed on August 26, 2021 with respect to the 35 USC 102/103 rejections of independent claims 1, 10, and 17 have been fully considered but they are not persuasive.

In regards to the 35U.S.C. 112(f) interpretation, applicant considered this interpretation as rejection. Examiner would like to point out that this interpretation is not a rejection and should be considered as interpretation.

Applicant’s argues that the prior arts on record, Chi (US Pub. No. 2004/0220798) in view of Paime (US Pub. No. 2016/0006710) fails to teach the limitation of independent claims, “… controller further includes a key store including one or more keys configured to encrypt the received voice input to encrypted voice data”. Examiner respectfully disagrees.

A review of the prior art of the record (Chi), corresponding to the above argued claim limitation reveals that part of the argued claim limitation, (wherein the microphone controller further encrypt the received voice input to encrypted voice data) is disclosed by the Chi reference as, (paragraph 20 of Chi, the user utters a voice command and/or a password or passphrase and the microphone 24 coverts the vocalized expression to an analog signal. In step 104, the ADC 26 converts the analog signal to a digital signal, and in step 106, the microprocessor 28 encrypts the digital data for added security, if desired. Subsequently, the microprocessor 28 communicates the encrypted data to the RF transceiver 30, which in step 108 transmits the data to the RF transceiver 14 residing in the vehicle 18). Chi fails to teach the other part of the above limitation (controller further includes a key store including one or more keys). However, in the same field of endeavor, Palme teaches this limitation as, (paragraph 32 of Palme, the microprocessor 200 may then encrypt the input sound from the microphone 160 by using the encryption scheme and a symmetric key stored in the memory 210). Also Palme discloses that the memory 210 is located inside the microprocessor 200 as, (paragraph 30 Palme, the cryptographic device 120 comprises a microprocessor 200, which itself comprises a safe memory 210).

Applicant’s argues that the prior arts on record, Chi in view of Paime fails to teach the limitation of independent claims, “… one or more application controllers each including one or more decryption keys associated with the one or more keys in the key store”. Examiner respectfully disagrees.

A review of the prior art of the record (Chi), corresponding to the above argued claim limitation reveals that part of the argued claim limitation, (one or more application controllers further decrypt the voice data) is disclosed by the Chi reference as, (Paragraph 21 of Chi, the microcontroller 36 decrypts the data, and subsequently, the process 100 utilizes a subprocess 200, shown in greater detail in FIG. 3B, to determine if the user is an authorized user. In particular, the microprocessor 38 in conjunction with RAM 40 uses a voice identification algorithm implemented in the NVM 42, which may provide user profile information, such as the user's voiceprint, password passphrase information, and comfort settings, to analyze the vocalized expression). As Chi discloses in fig. 1, the micro-controller is the part of vehicle 18 but Chi fails to teach the other part of the above limitation (… including one or more decryption key associated with the one or more keys in the key store). However, in the same field of endeavor, Palme teaches this limitation as, (paragraph 33 of Palme, the microprocessor 200 may also receive encrypted data (e.g. voice or voice messages) from the mobile device 110 via the first interface The microprocessor 200 then decrypts the encrypted data (e.g. the voice messages) by using the appropriate symmetric key stored in the memory 210, before the decrypted sound is output by the speaker 150).

In response to applicant's argument (i.e. in pages 7 and 8 of remark) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the key store is in a microphone module 201) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The closest claim term to applicant argument is “the microphone controller further includes a key store”, However, the broad but reasonable interpretation of the claimed term, “the microphone controller” could be a controller that controls the microphone and connected to the microphone through some kind of connection means (i.e., it doesn’t have to be inside the microphone). The cited prior arts (both Chi and Palme) teaches this interpretation as, (paragraph 20 of Chi, the user utters a voice command and/or a password or passphrase and the microphone 24 coverts the vocalized expression to an analog signal. In step 104, the ADC 26 converts the analog signal to a digital signal, and in step 106, the microprocessor 28 encrypts the digital data for added security, if desired. Subsequently, the microprocessor 28 communicates the encrypted data to the RF transceiver 30, which in step 108 transmits the data to the RF transceiver 14 residing in the vehicle 18) and (paragraph 32 of Palme, the microprocessor 200 may then encrypt the input sound from the microphone 160 by using the encryption scheme and a symmetric key stored in the memory 210).

 35 U.S.C 112(f) Interpretation(s) 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting Such claim limitation(s) is/are: “one or more microphones configured to receive ….”, “application controller is further configured to decrypt ....", "a microphone controller configured to receive ....", and “one or more application controllers congigured to communicate ….”, in claims 1 and 17, Also similar claim limitation noticed in dependent claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable Chi (US Pub No. 2004/0220798) in view of Palme (US Pub. No. 2016/0006710).

	As per claim 1 Chi discloses:
A vehicle computer system, comprising: one or more microphones configured to receive voice input; (paragraph 20 of Chi, the user utters a voice command and/or a password or passphrase and the microphone 24 coverts the vocalized expression to an analog signal).
A microphone controller in communication with the one or more microphones and further configured to receive the voice input and utilize the voice input in a voice recognition session initiated by the microphone controller, wherein the microphone controller further encrypt the received voice input to encrypted voice data; (paragraph 20 of Chi, the user utters a voice command and/or a password or passphrase and the microphone 24 coverts the vocalized expression to an analog signal. In step 104, the ADC 26 converts the analog signal to a digital signal, and in step 106, the microprocessor 28 encrypts the digital data for added security, if desired. Subsequently, the microprocessor 28 communicates the encrypted data to the RF transceiver 30, which in step 108 transmits the data to the RF transceiver 14 residing in the vehicle 18).
Wherein the application controller is further configured to decrypt the voice data utilizing the decryption keys and utilize the decrypted voice data. (Paragraph 21 of Chi, the microcontroller 36 decrypts the data, and subsequently, the process 100 utilizes a subprocess 200, shown in greater detail in FIG. 3B, to determine if the user is an authorized user. In particular, the microprocessor 38 in 
Wherein the application controller is configured to operate one or more application associated with the vehicle computer system. (Paragraph 16 of Chi, The system 10 includes a user interface, such as a cell phone 12 or any other suitable device that is able to transmit radio frequency ("RF") signals, a RF transceiver 14, and a voice ID module 16. The RF transceiver 14 and the voice ID module 16 reside inside a vehicle 18 and communicate with each other over a network 20) and (paragraph 21 of Chi, the microcontroller 36 decrypts the data, and subsequently, the process 100 utilizes a subprocess 200, shown in greater detail in FIG. 3B, to determine if the user is an authorized user. In particular, the microprocessor 38 in conjunction with RAM 40 uses a voice identification algorithm implemented in the NVM 42, which may provide user profile information, such as the user's voiceprint, password passphrase information, and comfort settings, to analyze the vocalized expression) and (abstract of Chi, the user through the use of a user interface transmits a signal based on the user's voice to an identification module residing in the vehicle. A controller analyzes the signal with an algorithm implemented in the memory of the controller to determine if the user is an authorized user).
Chi teaches the method of encrypting the voice input data and decrypting the encrypted voice data (see paragraphs 20 and 21 of Chi) but fails to disclose:
Wherein the microphone controller further includes a key store including one or more keys configured to encrypt and one or more application controllers each including one or more decryption keys associated with the one or more keys in the key store.
However, in the same field of endeavor, Palme teaches this limitation as, (paragraph 32 of Palme, the microprocessor 200 may then encrypt the input sound from the microphone 160 by using the encryption scheme and a symmetric key stored in the memory 210) and (paragraph 33 of Palme, the microprocessor 200 may also receive encrypted data (e.g. voice or voice messages) from the mobile device 110 via the first interface 130. The microprocessor 200 then decrypts the encrypted data (e.g. the voice messages) by using the appropriate symmetric key stored in the memory 210, before the decrypted sound is output by the speaker 150)..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chi and include the above limitation using the teaching of Palme in order to process the inputted data securely using the store key.

As per claim 4 Chi in view of Palme discloses:
The vehicle computer system of claim 1, wherein the voice input is analog and the encrypted voice data is digital data. (Paragraph 20 of Chi, the user utters a voice command and/or a password or passphrase and the microphone 24 coverts the vocalized expression to an analog signal. In step 104, the ADC 26 converts the analog signal to a digital signal, and in step 106, the microprocessor 28 encrypts the digital data for added security).

As per claim 5 Chi in view of Palme discloses:
The vehicle computer system of claim 1, wherein the voice input is analog and the decrypted voice data is digital data. (Paragraph 20 of Chi, the user utters a voice command and/or a password or passphrase and the microphone 24 coverts the vocalized expression to an analog signal. In step 104, the ADC 26 converts the analog signal to a digital signal, and in step 106, the microprocessor 28 encrypts the digital data for added security) and (paragraph 21 of Chi, the microcontroller 36 decrypts the data, and subsequently, the process 100 utilizes a subprocess 200, shown in greater detail in FIG. 3B, to determine if the user is an authorized user).

As per claim 6:
Chi teaches the method of encrypting the voice input data and decrypting the encrypted voice data (see paragraphs 20 and 21 of Chi) but fails to disclose:
The vehicle computer system of claim 1, wherein the one or more keys configured to encrypt the received voice input is symmetrical to the one or more decryption keys.
wherein the symmetric private key used to encrypt and/or decrypt the data is a symmetric private key that is shared between the cryptographic device and the other cryptographic device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chi and include the above limitation using the teaching of Palme in order to process the inputted data securely using the store key.

As per claim 17 Chi discloses:
A vehicle computer system, comprising: a microphone controller in communication with one or more microphones and configured to receive voice input and utilize the voice input in a voice recognition session, (paragraph 20 of Chi, the user utters a voice command and/or a password or passphrase and the microphone 24 coverts the vocalized expression to an analog signal).
Wherein the microphone controller further configured to encrypt the received voice input to generate encrypted voice data; (paragraph 20 of Chi, the user utters a voice command and/or a password or passphrase and the microphone 24 coverts the vocalized expression to an analog signal. In step 104, the ADC 26 converts the analog signal to a digital signal, and in step 106, the microprocessor 28 encrypts the digital data for added security, if desired. Subsequently, the microprocessor 28 communicates the encrypted data to the RF transceiver 30, which in step 108 transmits the data to the RF transceiver 14 residing in the vehicle 18).
One or more application controllers configured to communicate with the microphone controller, , wherein the application controller is further configured to decrypt the voice data utilizing the one or more keys. (Paragraph 21 of Chi, the microcontroller 36 decrypts the data, and subsequently, the process 100 utilizes a subprocess 200, shown in greater detail in FIG. 3B, to determine if the user is an authorized user. In particular, the microprocessor 38 in conjunction with RAM 40 uses a voice identification algorithm implemented in the NVM 42, which may provide user profile information, such as 
Chi teaches the method of encrypting the voice input data and decrypting the encrypted voice data (see paragraphs 20 and 21 of Chi) but fails to disclose:
Wherein the microphone controller further includes a key store including one or more keys and wherein the one or more application controllers include one or more decryption keys associated with the one or more keys in the key store.
However, in the same field of endeavor, Palme teaches this limitation as, (paragraph 32 of Palme, the microprocessor 200 may then encrypt the input sound from the microphone 160 by using the encryption scheme and a symmetric key stored in the memory 210) and (paragraph 33 of Palme, the microprocessor 200 may also receive encrypted data (e.g. voice or voice messages) from the mobile device 110 via the first interface 130. The microprocessor 200 then decrypts the encrypted data (e.g. the voice messages) by using the appropriate symmetric key stored in the memory 210, before the decrypted sound is output by the speaker 150)..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chi and include the above limitation using the teaching of Palme in order to process the inputted data securely using the store key.

As per claim 18 Chi in view of Palme discloses:
The vehicle computer system of claim 17, wherein the application controller is further configured to utilize the decrypted voice data to initiate a command corresponding to the received voice input, wherein the command is associated with the application controller. Paragraph 21 of Chi, the microcontroller 36 decrypts the data, and subsequently, the process 100 utilizes a subprocess 200, shown in greater detail in FIG. 3B, to determine if the user is an authorized user) and (paragraph 24 of Chi, if a positive identification is made in step 208, the microprocessor 38 issues a command in step 116, for example, to unlock one or more doors, and/or other secured compartments of the vehicle, or to set the comfort features to the personal settings of the user).


The vehicle computer system of claim 17, wherein the voice input is analog and the encrypted voice data is digital. (Paragraph 20 of Chi, the user utters a voice command and/or a password or passphrase and the microphone 24 coverts the vocalized expression to an analog signal. In step 104, the ADC 26 converts the analog signal to a digital signal, and in step 106, the microprocessor 28 encrypts the digital data for added security).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable Chi (US Pub No. 2004/0220798) in view of Palme (US Pub. No. 20160006710) and further in view of Bhat (US Pub. No. 2019/0041485).

As per claim 2:
The combination of Chi and Palme teaches the method of encrypting the voice input data and decrypting the encrypted voice data (see paragraphs 20 and 21 of Chi) but fails to disclose:
The vehicle computer system of claim 1, wherein the one or more application controllers includes a navigation application with a first decryption key and a Bluetooth controller with a second decryption key.
However, in the same field of endeavor, Bhat teaches this limitation as, (paragraph 48 of Bhat, the Bluetooth headset and/or the paired mobile device may use the public decryption key to decrypt the traffic information. In some embodiments, the Bluetooth headset may read the amount of time before the red light changes) and (paragraph 62 of Bhat, the GPS system may identify the unique number as the same unique number from the tag and determine that the encrypted traffic information is from a secure source and proceed to use the decryption key to decrypt the traffic information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chi and Palme to include the above limitation using the teaching of Bhat in order to process the inputted data and secure the device applications from unauthorized user.

Claims 3, 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable Chi (US Pub No. 2004/0220798) in view of Palme (US Pub. No. 20160006710) and further in view of Pearson (US Pub, No. 2005/0242923).

As per claim 3:
The combination of Chi and Palme teaches the method of encrypting the voice input data and decrypting the encrypted voice data (see paragraphs 20 and 21 of Chi) but fails to disclose:
The vehicle computer system of claim 1, wherein the microphone controller further includes a wake-word detection engine configured to activate the voice recognition session in response to a wake-word received from the one or more microphones.
However, in the same field of endeavor, Pearson teaches this limitation as, (paragraph 60 of Pearson, in this case, item 904 on the vehicle-mounted unit 902 is a microphone, which, in conjunction with associated circuitry, upon detection of an appropriate voice command, either performs that command or authorizes the use of other keys such as optional button 906 to perform commands directly. In this embodiment, conveniently, the voice may also be used to “wake up” the system for listening).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chi and Palme to include the above limitation using the teaching of Pearson in order to activate/wake up the system.

As per claim 10 Chi discloses:
A microphone controller, comprising: a processor programmed to receive voice input from one or more microphones to be utilized in a voice recognition session initiated by the microphone controller, (paragraph 20 of Chi, the user utters a voice command and/or a password or passphrase and the microphone 24 coverts the vocalized expression to an analog signal).
Wherein the microphone controller configured to encrypt the received voice input to an encrypted voice data. (Paragraph 20 of Chi, the user utters a voice command and/or a password or passphrase and the microphone 24 coverts the vocalized expression to an analog signal. In step 104, the ADC 26  the microprocessor 28 encrypts the digital data for added security, if desired. Subsequently, the microprocessor 28 communicates the encrypted data to the RF transceiver 30, which in step 108 transmits the data to the RF transceiver 14 residing in the vehicle 18).
(paragraph 32 of Palme, the microprocessor 200 may then encrypt the input sound from the microphone 160 by using the encryption scheme and a symmetric key stored in the memory 210) and (paragraph 33 of Palme, the microprocessor 200 may also receive encrypted data (e.g. voice or voice messages) from the mobile device 110 via the first interface 130. The microprocessor 200 then decrypts the encrypted data (e.g. the voice messages) by using the appropriate symmetric key stored in the memory 210, before the decrypted sound is output by the speaker 150).
Wherein the microphone controller is in communications with the one or more microphones (paragraph 20 of Chi, the user utters a voice command and/or a password or passphrase and the microphone 24 coverts the vocalized expression to an analog signal. In step 104, the ADC 26 converts the analog signal to a digital signal, and in step 106, the microprocessor 28 encrypts the digital data for added security, if desired. Subsequently, the microprocessor 28 communicates the encrypted data to the RF transceiver 30, which in step 108 transmits the data to the RF transceiver 14 residing in the vehicle 18).
Chi teaches the method of encrypting the voice input data and decrypting the encrypted voice data (see paragraphs 20 and 21 of Chi) but fails to disclose:
Wherein the microphone controller further includes a key store including one or more keys.
However, in the same field of endeavor, Palme teaches this limitation as, (paragraph 32 of Palme, the microprocessor 200 may then encrypt the input sound from the microphone 160 by using the encryption scheme and a symmetric key stored in the memory 210) and (paragraph 33 of Palme, the microprocessor 200 may also receive encrypted data (e.g. voice or voice messages) from the mobile device 110 via the first interface 130. The microprocessor 200 then decrypts the encrypted data (e.g. the voice messages) by using the appropriate symmetric key stored in the memory 210, before the decrypted sound is output by the speaker 150)..

The combination of Chi and Palme teaches the method of encrypting the voice input data and decrypting the encrypted voice data (see paragraphs 20 and 21 of Chi) but fails to disclose:
Microphone controller further includes a wake-word detection engine configured to activate the voice recognition session in response to a wake-word input.
However, in the same field of endeavor, Pearson teaches this limitation as, (paragraph 60 of Pearson, in this case, item 904 on the vehicle-mounted unit 902 is a microphone, which, in conjunction with associated circuitry, upon detection of an appropriate voice command, either performs that command or authorizes the use of other keys such as optional button 906 to perform commands directly. In this embodiment, conveniently, the voice may also be used to “wake up” the system for listening).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chi and Palme to include the above limitation using the teaching of Pearson in order to activate/wake up the system.

As per claim 12:
Chi teaches the method of encrypting the voice input data and decrypting the encrypted voice data (see paragraphs 20 and 21 of Chi) but fails to disclose:
The microphone controller of claim 10, wherein the one or more keys include a first encryption key associated with a second decryption key, wherein the second decryption key is located in a vehicle controller that is not the microphone controller.
However, in the same field of endeavor, Palme teaches this limitation as, (paragraph 33 of Palme, the microprocessor 200 may also receive encrypted data (e.g. voice or voice messages) from the mobile device 110 via the first interface 130. The microprocessor 200 then decrypts the encrypted data (e.g. the voice messages) by using the appropriate symmetric key stored in the memory 210, before the decrypted sound is output by the speaker 150).


As per claim 13:
Chi teaches the method of encrypting the voice input data and decrypting the encrypted voice data (see paragraphs 20 and 21 of Chi) but fails to disclose:
The microphone controller of claim 12, wherein the first encryption key is symmetrical with the second decryption key.
However, in the same field of endeavor, Palme teaches this limitation as, (paragraph 9 of Palme, The cryptographic device may further comprise a connection manager for managing a connection between the communication device with another communication device comprising another cryptographic device, wherein the symmetric private key used to encrypt and/or decrypt the data is a symmetric private key that is shared between the cryptographic device and the other cryptographic device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chi and include the above limitation using the teaching of Palme in order to process the inputted data securely using the store key.

As per claim 14 Chi in view of Palme discloses:
The microphone controller of claim 10, wherein the microphone controller is further configured to communicate with one or more vehicle controllers that include one or more decryption keys configured to decrypt the encrypted voice data. (Paragraph 20 of Chi, the user utters a voice command and/or a password or passphrase and the microphone 24 coverts the vocalized expression to an analog signal. In step 104, the ADC 26 converts the analog signal to a digital signal, and in step 106, the microprocessor 28 encrypts the digital data for added security, if desired. Subsequently, the microprocessor 28 communicates the encrypted data to the RF transceiver 30, which in step 108 transmits the data to the RF transceiver 14 residing in the vehicle 18) and (paragraph 21 of Chi, the transceiver 14 sends the data to the ID module 16 through the network 20. Here, in step 110, the microcontroller 36 decrypts the data, and subsequently, the process 100 utilizes a subprocess 200, shown in greater detail in FIG. 3B, to determine if the user is an authorized user).

As per claim 15 Chi in view of Palme discloses:
The microphone controller of claim 10, wherein the received voice input is analog and the encrypted voice data is digital. (Paragraph 20 of Chi, the user utters a voice command and/or a password or passphrase and the microphone 24 coverts the vocalized expression to an analog signal. In step 104, the ADC 26 converts the analog signal to a digital signal, and in step 106, the microprocessor 28 encrypts the digital data for added security).

As per claim 16:
Chi teaches the method of encrypting the voice input data and decrypting the encrypted voice data (see paragraphs 20 and 21 of Chi) but fails to disclose:
The microphone controller of claim 10, wherein the one or more keys configured to encrypt the received voice input is associated with one or more keys configured to decrypt the received voice input.
However, in the same field of endeavor, Palme teaches this limitation as, (paragraph 9 of Palme, The cryptographic device may further comprise a connection manager for managing a connection between the communication device with another communication device comprising another cryptographic device, wherein the symmetric private key used to encrypt and/or decrypt the data is a symmetric private key that is shared between the cryptographic device and the other cryptographic device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chi and include the above limitation using the teaching of Palme in order to process the inputted data securely using the store key.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Chi (US Pub No. 2004/0220798) in view of Palme (US Pub. No. 20160006710) and further in view of Rajani (US Pub. No. 2002/0181442).

As per claim 7:

The vehicle computer system of claim 1, wherein the one or more keys configured to encrypt the received voice input is asymmetrical to the one or more decryption keys.
However, in the same field of endeavor, Rajani teaches this limitation as, (paragraph 46 of Rajani, in a preferred embodiment, the communication transmitted over the multimode communication system is encrypted to prevent unauthorized access to the information. In a preferred embodiment, the encryption is performed asymmetrically via a method such as the Public/Private Key Encryption method. In this method, public keys are exchanged between users. These public keys are stored in the PCD, preferably cached in the address book and associated with the proper contact number. Thus, a preferred embodiment according to the present invention includes asymmetric encryption of voice communication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chi and Palme to include the above limitation using the teaching of Rajani in order to process the inputted data and secure the device applications from unauthorized user.

Claims 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Chi (US Pub No. 2004/0220798) in view of Palme (US Pub. No. 20160006710) and further in view of Shohat (US 9,735,790).

As per claim 8:
The combination of Chi and Palme teaches the method of encrypting the voice input data and decrypting the encrypted voice data (see paragraphs 20 and 21 of Chi) but fails to disclose:
The vehicle computer system of claim 1, wherein the one or more keys configured to encrypt the received voice input is an ephemeral key.
the ephemeral symmetrical keys are used to encrypt and decrypt voice signals, i.e., phone calls transmitted and/or received from and to a remote party (i.e., via an SAA).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chi and Palme to include the above limitation using the teaching of Shohat in order to process the inputted data and secure the device applications from unauthorized user.

As per claim 9:
The combination of Chi and Palme teaches the method of encrypting the voice input data and decrypting the encrypted voice data (see paragraphs 20 and 21 of Chi) but fails to disclose:
The vehicle computer system of claim 1, wherein the one or more decryption keys is an ephemeral key.
However, in the same field of endeavor, Shohat teaches this limitation as, (column 3, line 35-44 of Shohat, the ephemeral symmetrical keys are used to encrypt and decrypt voice signals, i.e., phone calls transmitted and/or received from and to a remote party (i.e., via an SAA).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chi and Palme to include the above limitation using the teaching of Shohat in order to process the inputted data and secure the device applications from unauthorized user.

As per claim 20:
The combination of Chi and Palme teaches the method of encrypting the voice input data and decrypting the encrypted voice data (see paragraphs 20 and 21 of Chi) but fails to disclose:
The vehicle computer system of claim 17, wherein the one or more decryption keys is an ephemeral key.
the ephemeral symmetrical keys are used to encrypt and decrypt voice signals, i.e., phone calls transmitted and/or received from and to a remote party (i.e., via an SAA).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chi and Palme to include the above limitation using the teaching of Shohat in order to process the inputted data and secure the device applications from unauthorized user.

Conclusion
The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure is Okaya (US Pub. No. 2011/0010435). Okaya discloses the methods and systems for authenticating a device mounted on vehicle.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TESHOME HAILU/Primary Examiner, Art Unit 2434